Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alecia Y. Farley and Marvin A. Farley appeal the district court’s order denying certain pretrial motions and a final order granting Defendants’ motions to dismiss the Farleys’ civil complaint and to impose non-monetary sanctions, namely, a prefil-ing injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Farley v. Bank of Am., N.A., No. 3:14-cv-00568-JRS, 2015 WL 3651165 (E.D. Va. Oct. 28, 2014; June 11, 2015). We grant the Farleys’ motion to file a corrected informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.